Title: From James Madison to Elbridge Gerry, 14 March 1809
From: Madison, James
To: Gerry, Elbridge


Dear Sir
Washington Mar. 14. 1809
I have been obliged as you will note to avail myself of your indulgence in answering your favor the 20th. Ult. I have looked over attentively your observations at the Cambridge Meeting, and tho’ I do not enter into the aptitude of all your observations, I perceive in them a very interesting view of our public affairs. On the question whether a publication of them would be useful, I am certainly less able to judge than yourself, so far as relates to the state of the public mind in your quarter. In the other parts of the Union, particularly the Southn. & Western, the estimate which seems to prevail of the comparative wrongs of the two great Belligerents, is not favorable to the idea of going to war with France and of course taking side with England. The honest impression seems to be that the latter is the prior as well as the greater aggressor, and consequently entitled to an equal degree at least of forbearance. The surprise is equally sincere that the calculating & commercial spirit of N. England, should not be more alive to the disadvantage of renouncing the trade with all the world beside G. B. for the portion which her single market would afford. The time certainly has been when the Eastern interest was viewed in a very different light.
I see with pleasure that pains are taken now by your Legisl: to purge themselves of all intentions leading to a dissolution of the Union. I infer that such a scheme wd. be unpopular with all parties. In the mean time appearances have done and are likely to do much mischief abroad, if not at home.
The Union, the last Dispatch Vessel, has at length returned. The advices by her leave our foreign relations pretty much in statu quo. Two other vessels one to G. B. the other to F. will sail in a few days. They will of course convey the proceedings of Congs. and the state of things in N. England, as well as elsewhere. What will be the return, may be calculated as well by you as by me. Being however in the paroxism of our case, chances can not well be otherwise than favorable to us. Accept Dr. Sir my sincere esteem & friendly wishes.
James Madison
